Cite as 2017 Ark. App. 202


                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No.CV-16-1063
                                                Opinion Delivered: April   5, 2017
CRYSTAL BUTLER
                               APPELLANT APPEAL FROM THE UNION
                                         COUNTY CIRCUIT COURT
V.                                       [NO. 70JV-13-271]

ARKANSAS DEPARTMENT OF
HUMAN SERVICES AND MINOR       HONORABLE EDWIN KEATON,
CHILDREN                       JUDGE
                     APPELLEES
                               AFFIRMED; MOTION TO
                               WITHDRAW GRANTED


                               BART F. VIRDEN, Judge

        This is an appeal arising from the order of the Union County Circuit Court

 terminating appellant Crystal Butler’s parental rights to E.M.1, E.M.2, K.B., J.M., and

 K.A.B. Butler’s attorney has filed a no-merit brief and a motion to withdraw as counsel. On

 appeal, counsel contends that there are no meritorious grounds that could possibly support

 an appeal.

        In compliance with Linker–Flores v. Arkansas Department of Human Services, 359 Ark.
131, 194 S.W.3d 739 (2004), and Rule 6-9(i) (2016) of the Rules of the Arkansas Supreme

 Court and Court of Appeals, Butler’s counsel has examined the entire supplemented record

 for adverse rulings and has noted that, apart from the termination, there were no rulings

 adverse to Butler. Counsel has adequately discussed why there is no arguable merit to an

 appeal. Butler was provided a copy of her counsel’s brief and motion, and she exercised her
                                 Cite as 2017 Ark. App. 202

right to file pro se points on appeal. Neither the Arkansas Department of Human Services

nor the attorney ad litem filed a responsive brief.

       Having carefully examined the pro se points filed by Butler, the record, and the no-

merit brief, we hold that Butler’s counsel has complied with the requirements for no-merit,

parental-termination appeals and that the appeal is wholly without merit. Accordingly, by

memorandum opinion, we affirm the termination of Butler’s parental rights to E.M.1,

E.M.2, K.B., J.M., and K.A.B. In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d
63 (1985); Ark. Sup. Ct. R. 5-2(e). We also grant counsel’s motion to withdraw from

representation of Butler.

       Affirmed; motion to withdraw granted.

       GRUBER, C.J., and WHITEAKER, J., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       No response.




                                              2